Citation Nr: 1628346	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  07-20 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for left posterior tibial tendonitis.

2.  Entitlement to service connection for right posterior tibial tendonitis and tenosynovitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel





INTRODUCTION

The Veteran served in training status with the Army National Guard of Arizona at various points during the period between June 1996 to November 2005.  The record reflects that a February 2014 rating decision granted service connection for obstructive sleep apnea, residuals of a torn meniscus of the left knee, and irritable bowel syndrome based upon his active duty for training ("ACDUTRA") and inactive duty training ("INACDUTRA") service.  As the record establishes that the Veteran has been disabled due to a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he has been disabled from an injury incurred or aggravated in the line of duty during a period of INACDUTRA, veteran status has been established with respect to his National Guard service, and the claimant is appropriately referred to as "the Veteran" in this decision.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The statement of the case (SOC) was issued by the RO in St. Paul, Minnesota.  These matters were previously remanded by the Board for additional development in October 2010, April 2012, and May 2013.  The agency or original jurisdiction (AOJ) substantially complied with the remand instructions.  


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran had left posterior tibial tendonitis during or slightly before the claims period that was incurred in or caused by a period of ACDUTRA or INACDUTRA service.

2.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran had right posterior tibial tendonitis and tenosynovitis during the claims period that was incurred in or aggravated by a period of ACDUTRA or INACDUTRA service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left posterior tibial tendonitis have been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).  

2.  The criteria for service connection for had right posterior tibial tendonitis and tenosynovitis have been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claims before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  The term "active military naval, or air service" includes active duty, any period of active duty for training ("ACDUTRA") during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training ("INACDUTRA") during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).

When the Veteran has served only ACDUTRA or INACDUTRA and has not previously established any service-connected disability, he is not entitled to the presumption of soundness at entry, should any entrance examination not note a condition for which he seeks service connection.  Paulson v. Brown, 7 Vet. App. 466 (1995).  Where the presumption of soundness at entry does not apply, a finding of pre-existence of a disability must be shown by a mere preponderance of the evidence.  That is, if the evidence with respect to the pre-service existence of the disability was either in equipoise or weighed in favor of the appellant, then the conclusion must be that the condition did not exist prior to service.  Where the condition was not noted on the entrance examination report, but is shown later, clear and unmistakable evidence of pre-existence is not necessary.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran contends that the state of his ankles deteriorated due to repeated ankle trauma events and repeated running performed during ACDUTRA or INACDUTRA cycles in connection with his National Guard service.  

The physical examination reports created as part of the Veteran's service with the ROTC and the National Guard do not discuss any ankle complaint or disorder.  A March 2005 private treatment note indicates that the Veteran had reported ongoing issues, including pain, along the medial portions of his ankles.  This note also indicated that the Veteran's employment was full time National Guard, which included a lot of physical training and running.  An impression of pronatory gait abnormalities secondary to high forefoot varus was included in the treatment record.  

The Veteran's ankle complaints continued after he separated from the National Guard.  Specifically, in January 2009 he reported discomfort in the medial aspect of the right ankle since approximately November 2008 without specific history of injury or trauma.  A June 2009 MRI showed a longitudinal split tear of the right posterior tibialis tendon extending from the medial malleolus to the insertion on a cornuate navicular bone.  That month the Veteran was diagnosed with right posterior tibial tendon dysfunction, as well as pes valgoplanus.   

A VA examination was conducted in July 2013.  The examiner diagnosed the Veteran with service ankle strains and post tibial tendonitis with no current instability or objective signs of ankle dysfunction at the time of the examination.  The examiner indicated that both the right and left ankle were affected, and that the diagnosis was between 2002 and 2006.  The examiner later provided a positive nexus opinion, asserting that although the ankle exams were normal that day, the apprehension the Veteran has for what is most likely mild clinical ankle laxity is real and related to his ankle strains in service.  The post tibial tendonitis seen in the MRI in 2009 with a split in the tendon and some edema at the medial right navicular was found not to be a problem at the time of the examination and was, according to the examiner, most likely healed.  Nonetheless, the examiner opined that this disability was due to in-service activities aggravating the Veteran's congenital heel valgus with forefoot varus, which, although not noted in the Veteran's in-service examinations, was obvious to the examiner as a congenital condition.  The opined that the service-time stress caused the split identified in the 2009 MRI and the symptoms reported.  A January 2014 supplemental opinion clarified that the examiner believed the Veteran's ankle disabilities were incurred within the "above bracketed dates," which presumably refers to the periods of ACDUTRA or INACDUTRA between June 1996 and November 2005 that were noted in the May 2013 remand.  

An October 2015 statement by the Veteran's private treatment provider asserted that due to the physical activities the Veteran performed in the military, it is likely that he aggravated the posterior tibial tendon, which caused tenosynovitis with dysfunction.   

To prevail on a claim for service connection, there must be evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement for a current disability can also be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, the fact that the Veteran's disability had resolved at the time of the examination is not necessarily fatal to his claim.  

The Veteran brought his claim in November 2005.  His private treatment records note ankle pain in March 2005, which is slightly before the claims period, and a diagnosis of right posterior tibial tendon dysfunction in June 2009, which is during the claims period.  The Board notes that the private treatment records only discuss posterior tibial tendon dysfunction on the right side, and that ankle pain itself is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  However, in this case, the VA examiner found that the Veteran's posterior tibial tendonitis affected both sides.  The examiner additionally found that although the posterior tibial tendonitis was not present at the time of examination, it was appropriately diagnosed between 2002 and 2006, which includes the period of time when the Veteran's claim was pending.  Therefore, the requirement for a current disability is met in this case.  

As the VA examination and the opinion from the Veteran's private treatment provider both indicate that the Veteran's ankle disabilities were incurred during his periods of training in the National Guard, the evidence of record supports a finding that the Veteran's ankle tendonitis and tenosynovitis was incurred in service.  Therefore, service connection is granted for left posterior tibial tendonitis and right posterior tibial tenosynovitis.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for left posterior tibial tendonitis is granted.

Entitlement to service connection for right posterior tibial tendonitis and tenosynovitis is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


